


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of October 2, 2012
(the "Effective Date") by and between Tractor Supply Company, a Delaware
corporation (the “Company”), and Gregory A. Sandfort (the “Executive”).


WITNESSETH:


WHEREAS, the Executive currently serves as the President and Chief Operating
Officer of the Company;


WHEREAS, the Company desires to retain the Executive to serve as the Company's
President and Chief Executive Officer and the Executive desires to serve and be
so employed by the Company; and


WHEREAS, the Company and the Executive wish to establish the terms of the
Executive's employment with the Company, the financial obligations of the
Company to the Executive and to specify certain rights, responsibilities and
duties of the Executive.


NOW, THEREFORE, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


ARTICLE I. RESPONSIBILITIES


The Executive shall serve as President and Chief Executive Officer of the
Company, or such other executive position as the Executive shall approve,
performing duties commensurate with the position of President and Chief
Executive Officer and such additional duties as the Board of Directors of the
Company (the “Board”) shall reasonably determine from time to time during the
term of this Agreement. The Executive shall report directly to the Board. The
Executive accepts employment upon the terms set forth in this Agreement and will
perform diligently to the best of his abilities those duties contemplated by
this Agreement in a manner that promotes the interests and goodwill of the
Company. The Executive will faithfully devote his commercially reasonable
efforts and all his working time to and for the benefit of the Company. The
Executive may devote reasonable time and attention to civic, charitable,
business or social organizations or speaking engagements so long as such
activities do not interfere with the performance of the Executive's
responsibilities under this Agreement and provided the Executive may, with the
Board's prior approval, serve as a director for up to two publicly traded
companies (other than the Company or any of its subsidiaries). The Executive
agrees to serve, if requested and without any additional compensation, as a
director on the board of directors of the Company or any subsidiary of the
Company and/or in one or more officer positions with any subsidiary of the
Company. If the Executive's employment is terminated for any reason, whether
such termination is voluntary or involuntary, the Executive shall resign, as
applicable, as a director and officer of the Company and any of the Company's
subsidiaries, such resignation to be effective no later than the date of
termination of the Executive's employment with the Company. The permanent place
of employment of the Executive shall be the corporate headquarters of the
Company which shall be located within thirty (30) miles of the metropolitan
Nashville, Tennessee area. The Executive shall not be required to relocate his
place of employment outside of such area at any time during the Term without his
prior consent, which consent may be withheld by the Executive for any reason he
deems appropriate. The Executive will be required to conduct reasonable travel
in the course of the performance of his duties on behalf of the Company.




--------------------------------------------------------------------------------




ARTICLE II. TERM


Subject to termination pursuant to Article IV hereof, the term of the
Executive's employment by the Company pursuant to this Agreement (as the same
may be extended, the “Term”) shall commence on January 1, 2013 (the “Effective
Date”) and continue for a period of five (5) years. However, if a Change in
Control occurs during the Term, the Term shall expire no earlier than the second
anniversary of the date on which such Change in Control occurs.


ARTICLE III. COMPENSATION


Section 3.1 General Terms.


(a) Base Salary. The Company shall pay the Executive base salary at the rate of
$850,000 per annum (“Minimum Base Salary”), payable in accordance with the
Company's ordinary payroll policies. Executive's base salary shall be reviewed
annually by the Compensation Committee of the Board and may be increased in the
sole discretion of the Board (such base salary, as the same may be increased, is
hereinafter referred to as the “Base Salary”); provided, however that the Base
Salary shall at no time during the Term be below the Minimum Base Salary. Any
increases in Base Salary that are memorialized in the minutes of the Board shall
be incorporated herein by reference without further action by the Executive or
the Company.


(b) Bonus. The Executive shall be eligible to participate in such bonus plans
during the Term as the Board may determine appropriate for executive officers of
the Company. Throughout the Term, the Executive's annual target bonus percentage
shall be no less than 100% of the Minimum Base Salary; provided, however, that
payment of any bonus shall remain subject to such performance and other criteria
as may be established by the Board.


(c) Equity. The Executive shall be eligible to participate in such equity
incentive plans during the Term as the Compensation Committee may determine
appropriate for executive officers of the Company.


Section 3.2 Reimbursement.


It is acknowledged by the parties that the Executive, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar business related expenses. The Company will reimburse the Executive for
all reasonable, documented expenses of types authorized by the Company and
incurred by the Executive in the performance of his duties hereunder. The
Executive will comply with such budget limitations and approval and reporting
requirements with respect to expenses as the Company may establish from time to
time.
Section 3.3 Employee Benefits.


(a)General. During the Term, the Company shall provide the Executive with
employee and fringe benefits under any and all employee benefit plans and
programs which are from time to time generally made available to the executive
officers of the Company. Nothing in this Agreement shall require the Company to
maintain such plans or programs nor prohibit the Company from terminating,
amending or modifying such plans and programs, as the Company, in its sole
direction, may deem advisable. In all events, including, but not limited to, the
funding, operation, management, participation, vesting, termination, amendment
or modification of such plans and programs, the rights




--------------------------------------------------------------------------------




and benefits of the Executive shall be governed solely by the terms of the plans
and programs, as provided in such plans, programs or any contract or agreement
related thereto. Nothing in this Agreement shall be deemed to amend or modify
any such plan or program.


(b)Vacation Leave. During the Term, the Executive shall be entitled to paid
vacation in accordance with the Company's standard vacation policies for its
executive officers as may be in effect from time to time.


ARTICLE IV. TERMINATION


The Executive's employment by the Company pursuant to this Agreement shall not
be terminated prior to the end of the Term hereof except as set forth in this
Article IV.
Section 4.1 By Mutual Consent.


The Executive's employment pursuant to this Agreement may be terminated at any
time by the mutual written agreement of the Company and the Executive. In the
event that the Executive's employment is terminated pursuant to this Section
4.1, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination (as
defined in Section 4.10 hereof) and any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
(including any bonus plan) applicable to the Executive as of the Date of
Termination, in accordance with the terms of such plan, policy or program.
Section 4.2 Death.


The Executive's employment pursuant to this Agreement shall be terminated upon
the death of the Executive, in which event the Executive's heirs shall receive,
when the same would have been paid to the Executive, (i) all Base Salary and
benefits to be paid or provided to the Executive under this Agreement through
the Date of Termination, (ii) an amount equal to the pro rata portion of the
Executive's target annual bonus(es) or award(s) earned through the Date of
Termination pursuant to any cash bonus plan (but excluding the Company's
Long-Term Cash Plan (“LTCP”)) maintained by the Company in respect of the fiscal
year in which occurs the Date of Termination, and (iii) any other unpaid
benefits (including death benefits) to which he is entitled under any other
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination, in accordance with the terms of such plan, policy or
program. In addition, the Executive shall be fully vested in all then
outstanding options to acquire stock of the Company, and all then outstanding
restricted shares of stock and restricted stock units of the Company held by the
Executive and any such options shall remain exercisable until the earlier of (x)
the second anniversary of the Date of Termination and (y) the otherwise
applicable normal expiration date of such option. The foregoing provision shall
not apply to extend the expiration date of any option that is outstanding
(whether vested or unvested) as of the date hereof and that is intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”). For the avoidance of doubt, settlement of
any restricted stock units, the vesting of which is accelerated pursuant to this
Agreement, shall occur upon vesting pursuant to this Section 4.2, subject to any
previous legally binding deferral election or contrary payment date provided for
in the applicable award agreement regarding such units.




--------------------------------------------------------------------------------




Section 4.3 By Retirement.


The Executive's employment pursuant to this Agreement may be terminated upon
ninety (90) days' prior written notice by the Executive to the Company (“Notice
of Retirement”) of Executive's Retirement (which for purposes of this Agreement
shall be such time as Executive shall have at least ten (10) years of service
with the Company). In the event that the Executive's employment is terminated
pursuant to this Section 4.3, the Executive shall receive: (i) any unpaid Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination; (ii) health insurance benefits substantially
commensurate with the Company's standard health insurance benefits until the
eighteen (18) month anniversary of the Executive's Date of Termination and (iii)
any other unpaid benefits to which the Executive is otherwise entitled under any
other plan, policy or program of the Company (including any retirement plan)
applicable to the Executive as of the Date of Termination, in accordance with
the terms of such plan, policy or program. In addition, any vested options held
by the Executive shall remain exercisable until the earlier of (x) the third
anniversary of the Date of Termination (except in the case of Executive's death
during such period, in which event the options shall be exercisable until the
earlier of the second anniversary of the date of Executive's death and the third
anniversary of the Date of Termination) and (y) the otherwise applicable normal
expiration date of such option. The foregoing provision shall not apply (a) to
extend the expiration date of any option that is outstanding (whether vested or
unvested) as of the date hereof and that is intended to qualify as an “incentive
stock option” under Section 422 of the Code, or (b) to any grant of restricted
shares of stock or restricted share units that was intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
Section 4.4 Disability.


The Executive's employment pursuant to this Agreement may be terminated by
written notice to the Executive by the Company or to the Company by the
Executive (“Notice of Termination”) in the event that the Executive is unable,
as reasonably determined by the Board, to perform his regular duties and
responsibilities due to physical or mental illness or injury that has lasted (or
can reasonably be expected to last) for a period of six (6) consecutive months.
In the event the Executive's employment is terminated pursuant to this Section
4.4, the Executive shall be entitled to receive, when the same would have been
paid to the Executive, (i) any unpaid Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination,
(ii) an amount equal to the pro rata portion of the Executive's target annual
bonus(es) or award(s) earned through the Date of Termination pursuant to any
cash bonus plan (but excluding the LTCP) maintained by the Company in respect of
the fiscal year in which occurs the Date of Termination, payable over the twelve
(12) months following the Date of Termination in accordance with the Company's
ordinary payroll practices with such payments commencing on the first Company
payroll period occurring after the thirtieth (30th) day following the
Executive's Date of Termination and (iii) any other unpaid benefits (including
disability benefits) to which he is otherwise entitled under any other plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination, in accordance with the terms of such plan, policy or program. In
addition, the Executive shall be fully vested in all then outstanding options to
acquire stock of the Company, and all then outstanding restricted shares of
stock and restricted stock units of the Company held by the Executive and any
such options shall remain exercisable until the earlier of (x) the second
anniversary of the Date of Termination and (y) the otherwise applicable normal
expiration date of such option. The foregoing provision shall not apply to
extend the expiration date of any option that is outstanding (whether vested or
unvested) as of the date hereof and that is intended to qualify as an “incentive
stock option” under Section 422 of the Code. For the avoidance of doubt,
settlement of any restricted stock units, the vesting of which is accelerated
pursuant to this Agreement, shall occur upon vesting pursuant to this Section
4.4, subject to any previous legally binding deferral election or contrary
payment date provided for in the applicable award agreement regarding such
units.




--------------------------------------------------------------------------------




Section 4.5 By the Company for Cause.


The Executive's employment pursuant to this Agreement may be terminated by the
Company at any time by delivery of a Notice of Termination to the Executive upon
the occurrence of any of the following events (each of which shall constitute
“Cause” for termination): (i) failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Executive's position, where such failure or refusal is
not cured within thirty (30) days after notice to the Executive; (ii) a material
act of dishonesty or disloyalty related to the business of the Company; (iii)
conviction of a felony, a lesser crime against the Company, or any crime
involving dishonest conduct; (iv) habitual or repeated misuse or habitual or
repeated performance of the Executive's duties under the influence of alcohol or
controlled substances; (v) any incident materially compromising the Executive's
reputation or ability to represent the Company with the public; (vi) a material
breach or violation of any of the Company's policies, where such breach or
violation is not cured within thirty (30) days after notice to the Executive; or
(vii) any act or omission by the Executive that substantially impairs the
Company's business, good will or reputation. In the event the Executive's
employment is terminated pursuant to this Section 4.5, the Executive shall be
entitled to receive all Base Salary and benefits to be paid or provided to the
Executive under this Agreement through the Date of Termination, and any other
unpaid benefits to which he is otherwise entitled under any plan, policy or
program of the Company (not including any bonus plan) applicable to the
Executive as of the Date of Termination, in accordance with the terms of such
plan, policy or program.
Section 4.6 By the Company Without Cause.


The Executive's employment pursuant to this Agreement may be terminated by the
Company upon thirty (30) days' prior written notice without Cause by delivery of
a Notice of Termination to the Executive. In the event that the Executive's
employment is terminated pursuant to this Section 4.6 during the Term, the
Executive shall be entitled to receive: (i) Base Salary to be provided to the
Executive under this Agreement through the second anniversary of the Date of
Termination payable in accordance with the Company's ordinary payroll policies
(whether or not the Term shall have expired during such period) with such
payments commencing on the first Company payroll period occurring after the
thirtieth (30th) day following the Executive's Date of Termination; (ii) an
amount equal to two (2) times the Executive's average bonus for the prior three
(3) calendar years, payable over the twenty-four (24) months following the Date
of Termination in accordance with the Company's ordinary payroll practices with
such payments commencing on the first Company payroll period occurring after the
thirtieth (30th) day following the Executive's Date of Termination; (iii) health
insurance benefits substantially commensurate with the Company's standard health
insurance benefits until the eighteen (18) month anniversary of the Executive's
Date of Termination; (iv) Executive's earned (i.e. 'banked') but unpaid bonus
under the LTCP; and (v) any other unpaid benefits to which the Executive is
otherwise entitled under any other plan, policy or program of the Company
applicable to the Executive as of the Date of Termination, in accordance with
the terms of such plan, policy or program. In addition, the vesting of all then
outstanding options to acquire stock of the Company and all then outstanding
restricted shares of stock and restricted stock units of the Company held by the
Executive and scheduled to vest during the 12 month period following the Date of
Termination shall be accelerated, and any such options shall remain exercisable
until the earlier of (x) the second anniversary of the Date of Termination and
(y) the otherwise applicable normal expiration date of such option (these rights
together with the payments and benefits enumerated in subsection (i) through (v)
above shall be referred to as the “Severance Payments”). The foregoing provision
shall not apply (a) to extend the expiration date of any option that is
outstanding (whether vested or unvested) as of the date hereof and that is
intended to qualify as an “incentive stock option” under Section 422 of the
Code, or (b) to any grant of restricted shares of stock or restricted share
units that was intended to qualify as “performance-based compensation” within
the meaning of Section 162(m) of the Code. For the avoidance of doubt,
settlement of any restricted stock units, the vesting of which is




--------------------------------------------------------------------------------




accelerated pursuant to this Agreement, shall occur upon vesting pursuant to
this Section 4.6, subject to any previous legally binding deferral election or
contrary payment date provided for in the applicable award agreement regarding
such units. As conditions precedent to receiving the Severance Payments
contemplated by this Section 4.6, (a) the Executive agrees to sign, at the time
of termination of his employment, a customary release of all claims in favor of
the Company, its directors and officers and (b) all applicable revocation
periods shall have ended prior to the scheduled receipt of any Severance
Payment.
Section 4.7 By the Executive for Good Reason.


The Executive's employment pursuant to this Agreement may be terminated by the
Executive by written notice of his resignation (“Notice of Resignation”)
delivered within ninety (90) days after the occurrence of (i) the assignment to
the Executive of any duties materially inconsistent with the Executive's status
as a senior executive officer of the Company; (ii) a substantial adverse
alteration in the nature or status of the Executive's responsibilities; or (iii)
a material breach of this Agreement by the Company, in any case, that remains
uncured by the Company for a period of sixty (60) days after written notice by
the Executive to the Board specifying such assignment, alteration or breach and
specifically referencing this section of this Agreement (each of which shall
constitute “Good Reason” for resignation). In the event that the Executive
resigns for Good Reason pursuant to this Section 4.7 during the Term, the
Executive shall be entitled to receive the Severance Payments as described in
Section 4.6 above. As conditions precedent to receiving the Severance Payments
contemplated by this Section 4.7, (a) the Executive agrees to sign, at the time
of termination of his employment, a customary release of all claims in favor of
the Company, its directors and officers and (b) all applicable revocation
periods shall have ended prior to the scheduled receipt of any Severance
Payment.
Section 4.8 By the Executive Without Good Reason.


The Executive's employment pursuant to this Agreement may be terminated by the
Executive at any time by delivery of a Notice of Resignation to the Company. In
the event that the Executive's employment is terminated pursuant to this Section
4.8, the Executive shall receive Base Salary and benefits to be paid or provided
to the Executive under this Agreement through the Date of Termination and any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company (not including any bonus or incentive
plan) applicable to the Executive as of the Date of Termination, in accordance
with the terms of such plan, policy or program.
Section 4.9 By the Company or the Executive Following a Change in Control.


(a)No compensation shall be payable under this Section 4.9 unless and until (a)
there shall have been a Change in Control during the Term and (b) Executive's
employment by the Company thereafter shall have been terminated in accordance
with this Section 4.9. For purposes of this Agreement, a Change in Control shall
be deemed to have occurred if:


(1)Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 35% of the total voting power of the Company's
then outstanding securities; provided, however, that no Change of Control shall
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or






--------------------------------------------------------------------------------




(2)During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board and any new director whose election to the Board or nomination for
election by the Company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director being
referred to as the “Incumbent Board”) are replaced; provided, however, that to
the extent consistent with Section 409A of the Code, no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or


(3)Consummation of a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or


(4)A sale or other disposition of all or substantially all of the assets of the
Company (other than in a transaction in which all or substantially all of the
individuals and entities who were the Beneficial Owners (as defined in Rule
13d-3 under the Exchange Act) of outstanding voting securities of the Company
immediately prior to such sale or other disposition beneficially own, directly
or indirectly, substantially all of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the acquirer of such assets (either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such sale or other disposition), or the approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.






--------------------------------------------------------------------------------




For purposes of this Agreement, the Executive's employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (x) the Executive's employment is
terminated by the Company without Cause (whether or not a Change in Control ever
occurs) and, at the time of such termination, the Company is a party to a
written agreement the consummation of which would constitute a Change in
Control, or (y) the Executive terminates his employment for Good Reason (whether
or not a Change in Control ever occurs) within six (6) months of the occurrence
of the event which constitutes Good Reason, or if shorter, the end of the term,
and, both at the time the event occurs that constitutes Good Reason and at the
time of such termination, the Company is a party to such an agreement. In such
event, the Executive shall be entitled to the severance benefits described
herein, but notwithstanding anything to the contrary herein, any severance
benefits owing to the Executive pursuant to this paragraph shall be paid at the
same time and in the same manner as provided in Section 4.6 in accordance with
Section 409A of the Code.


For the avoidance of doubt, the definition of a Change in Control in this
Section 4.9(a) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations and any inconsistencies
between such section and this definition (except for the selection of a higher
percentage or more stringent ownership requirement contained in this Section
4.9(a)) shall be reformed to the definition of an applicable “change in the
ownership,” “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company, as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations.  As a result, a Change in
Control shall only be deemed to occur if such event meets the requirements of
Section 1.409A-3(i)(5) of the Treasury Regulations, as such definition may be
permissibly limited by this Section 4.9(a).


(b)    Compensation Other Than Severance Payments


(1)If the Executive's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive's
full salary to the Executive through the Date of Termination (the “Accrued
Salary”) at the rate in effect immediately prior to the Date of Termination or,
if higher, the rate in effect immediately prior to the Change in Control,
together with all compensation and benefits payable to the Executive through the
Date of Termination under and in accordance with the terms of the Company's
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the Change in Control. The Accrued
Salary shall be paid to the Executive within thirty (30) days of the Date of
Termination, with the payment date determined by the Company in its sole
discretion.


(2)If the Executive's employment shall terminate for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive's post-termination compensation and benefits as set forth in this
Agreement; provided, however, that, the severance benefits provided in Section
4.9(c) hereof, if applicable, shall be exclusive and the Executive shall not be
entitled to participate in, or receive severance benefits under, any other
severance plan or program that may be adopted by the Company or any other
employment agreement.  Any post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the Change in Control.




--------------------------------------------------------------------------------






(3)Notwithstanding any provision of any stock option plan, stock incentive plan,
restricted stock plan, stock option or similar plan or agreement to the
contrary, immediately upon the occurrence of a Change in Control during the
Term, and without regard to whether the Executive's employment is terminated,
the Executive shall be fully vested in all then outstanding options to acquire
stock of the Company (or if such options have been assumed by, or replaced with
options for shares of, a parent, surviving or acquiring company, such assumed or
replacement options), and all then outstanding restricted shares of stock of the
Company and other equity-based awards (including restricted stock units of the
Company) (or, in each case, the stock or equity of any parent, surviving or
acquiring company into which such restricted shares have been converted or for
which they have been exchanged) held by the Executive. For the avoidance of
doubt, settlement of any restricted stock units, the vesting of which is
accelerated pursuant to this Agreement, shall occur upon vesting pursuant to
this Section 4.9(b)(3), subject to any previous legally binding deferral
election or contrary payment date provided for in the applicable award agreement
regarding such units.


(c)    Severance Payments


If the Executive's employment is terminated within two (2) years following a
Change in Control and during the Term, other than (A) by the Company for Cause,
(B) by reason of death, Disability or Retirement, or (C) by the Executive
without Good Reason, then the Company shall pay the Executive the following
amounts, and provide the Executive the following benefits (collectively, the
“Change in Control Severance Payments”), in addition to any payments and
benefits to which the Executive is entitled under Section 4.9(b) hereof:


(1)In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive (including pursuant to this Agreement), the
Company shall pay to the Executive a lump sum severance payment, in cash, equal
to two (2) times the sum of (x) the Executive's Base Salary as in effect
immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the Change in Control, and (y) the Executive's target
annual bonus(es) or award(s) pursuant to any cash bonus plan (but excluding the
Company's LTCP) maintained by the Company in respect of the fiscal year in which
occurs the Date of Termination or, if higher, in respect of the fiscal year in
which occurs the Change in Control.


(2)For the eighteen (18) month period immediately following the Date of
Termination (the “Benefits Continuation Period”), the Company shall arrange to
provide the Executive and his dependents life, disability, accident and health
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the Change in Control, at no greater cost to the Executive
than the cost to the Executive immediately prior to such date or occurrence;
provided, however, such insurance benefits shall be provided through a
third-party insurer. The Company's payment of such premiums shall be paid
directly to the relevant third party insurers on a monthly basis.


(3)Notwithstanding any provision of any stock option plan, stock incentive plan,
restricted stock plan or similar plan or agreement to the contrary, as of the
Date of Termination, (x) the Executive shall be fully vested in all outstanding
options to acquire stock of the Company (or the options of any parent,
surviving, or acquiring company then held by the Executive) and




--------------------------------------------------------------------------------




all then outstanding restricted shares of stock of the Company and other
equity-based awards (including restricted stock units of the Company) (or, in
each case, such parent, surviving or acquiring company) held by the Executive,
and (y) subject to any limitation on exercise in any such plan or agreement that
may not be amended without stockholder approval, all options referred to in
clause (x) above shall be immediately exercisable and shall remain exercisable
until the earlier of (1) the third anniversary of the Date of Termination, or
(2) the otherwise applicable expiration date of the term of such option. The
foregoing provision shall not apply to extend the expiration date of any option
that is outstanding (whether vested or unvested) as of the date hereof and that
is intended to qualify as an “incentive stock option” under Section 422 of the
Code. For the avoidance of doubt, settlement of any restricted stock units, the
vesting of which is accelerated pursuant to this Agreement, shall occur upon
vesting pursuant to this Section 4.9(c)(3), subject to any previous legally
binding deferral election or contrary payment date provided for in the
applicable award agreement regarding such units.


(4)To the extent that the full vesting of any stock option, share of restricted
stock or other equity-based award, or the full exercisability of any stock
option or other equity-based award, provided for in Section 4.9(b) or Section
4.9(c)(3) should violate any law, rule or regulation of any governmental
authority or self-regulatory organization applicable to the Company, or to the
extent otherwise determined by the Company in its sole discretion, the Company
may, in lieu of providing any vesting or exercisability rights pursuant to
Section 4.9(b) or Section 4.9(c)(3), (x) cancel any or all of the Executive's
outstanding options in exchange for a lump sum payment, in cash, equal to the
excess of the fair market value of the shares of stock underlying such options
(whether or not vested or exercisable) on the Date of Termination (as reasonably
determined by the Board in good faith) over the aggregate exercise price
provided for in such stock options, and (y) repurchase any shares of restricted
stock or other equity-based awards (including restricted stock units of the
Company) at their fair market value (as determined by the Board without regard
to the restrictions on such shares of stock). The lump sum payment provided for
in this Section 4.9(c)(4) shall be made, if at all, within thirty (30) days of
the Date of Termination, with the payment date determined by the Company in its
sole discretion. For the avoidance of doubt, settlement of any restricted stock
units, the vesting of which is accelerated pursuant to this Agreement, shall
occur pursuant to this Section 4.9(c)(4), subject to any previous legally
binding deferral election or contrary payment date provided for in the
applicable award agreement regarding such units.


(5)The Company shall provide the Executive with outplacement services suitable
to the Executive's position not to exceed $50,000 in amount and in no event
shall such amount be paid to Executive.


Section 4.10 Date of Termination.


The Executive's Date of Termination shall be (i) if the Executive's employment
is terminated pursuant to Section 4.1, the date mutually agreed to by the
Company and the Executive, (ii) if the Executive's employment is terminated
pursuant to Section 4.2, the last day of the calendar month in which the
Executive's death occurs, (iii) if the Executive's employment is terminated
pursuant to Section 4.3, ninety (90) days after the date Notice of Retirement is
given, (iv) if the Executive's employment is terminated pursuant to Section 4.4,
the last day of the calendar month in which a Notice of Termination is given,
(v) if the Executive's employment is terminated pursuant to Section 4.5, the
date on which a Notice of Termination is given, (vi) if the Executive's
employment is terminated pursuant to Section 4.6, thirty (30) days after the
date Notice of Termination is given, (vii) if the Executive's employment is
terminated pursuant to Section 4.7, within ten (10) days of the expiration of
the “Cure Period” provided for in Section 4.7, (viii) if the Executive's




--------------------------------------------------------------------------------




employment is terminated pursuant to Section 4.8, thirty (30) days after the
date Notice of Resignation is given and (ix) if the Executive's employment is
terminated pursuant to Section 4.9, thirty (30) days after the date Notice of
Termination is given.
Section 4.11 Offset; Termination of Obligation.


(a)    Notwithstanding anything contained in this Article IV to the contrary, in
the event the Company terminates the Executive's employment pursuant to Section
4.6 or the Executive terminates his employment pursuant to Section 4.7 and the
Executive accepts other employment or provides consulting, advisory or other
services during the period in which the Company is required to make payments
pursuant to Section 4.6 or Section 4.7, the Executive shall notify the Company
in writing that he has accepted such employment or agreed to provide such
consulting, advisory or other services and the terms of his employment or
engagement. To the extent permitted by Section 409A of the Code, the Company's
obligation to make payments pursuant to Section 4.6 or Section 4.7 shall be
reduced dollar-for-dollar by the amount of compensation earned by the Executive
from such other employment or for providing such services during the period in
which the Company is required to make payments pursuant to Section 4.6 or
Section 4.7.
(b)    Notwithstanding anything contained in this Article IV to the contrary,
the Company's obligation to make payments pursuant to Section 4.6, Section 4.7
or Section 4.9 shall immediately terminate in the event the Executive violates
in any material respect the provisions of Article V or Article VI of this
Agreement.






--------------------------------------------------------------------------------




Section 4.12 Section 409A.    


(a)Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the Severance Payments and Change in Control
Severance Payments to be made to the Executive pursuant to Article IV shall be
made in reliance upon Treasury Regulations promulgated under Section 409A of the
Code, including Section 1.409A-1(b)(9) of the Treasury Regulations (including
any exceptions from the application of Section 409A thereunder) or Section
1.409A-1(b)(4) of the Treasury Regulations. For this purpose, each Severance
Payment and Change in Control Severance Payment shall be considered a separate
and distinct payment for purposes of Section 409A of the Code. However, to the
extent any such payments are treated as non-qualified deferred compensation
subject to Section 409A of the Code, then (a) no amount shall be payable
pursuant to this Article IV unless Executive's termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments or Change in Control Severance Payments to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive's Severance Payments or Change in Control Severance Payments shall
not be provided to Executive prior to the earlier of (x) the expiration of the
six-month period measured from the date of the Executive's “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive's death. Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto).


(b)Certain Reductions in Payment.


(1)Notwithstanding anything contained in this Agreement to the contrary, if any
payment or benefit the Executive would receive from the Company pursuant to this
Agreement or otherwise (“Payment”, “Payments” in the aggregate) would, as
determined by tax counsel to the Company reasonably acceptable to the Executive
(“Tax Counsel”), (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this Section 4.12, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be adjusted to equal the Reduced Amount.  The “Reduced Amount”
will be either (1) the largest portion of the Payments that would result in no
portion of the Payments (after reduction) being subject to the Excise Tax or (2)
the entire amount of the Payments, whichever amount after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive's receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
Payments is to be made so that the Payments equal the Reduced Amount, (x) the
Payments will be paid only to the extent permitted under the Reduced Amount
alternative, and the Executive will have no rights to any additional payments
and/or benefits constituting the Payments.  In no event will the Company or any
stockholder be liable to the Executive for any amounts not




--------------------------------------------------------------------------------




paid as a result of the operation of this Section 4.12.  No portion of any
Payment shall be taken into account which in the opinion of Tax Counsel does not
constitute a “parachute payment” within the meaning of Code Section 280G(b)(2),
including by reason of Code Section 280G(b)(4)(A) (regarding reasonable
compensation for services rendered after a change in control).


(2)The Company shall reduce or eliminate the Payments by (i) first reducing or
eliminating those payments or benefits which are payable in cash and (ii) then
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Change in Control. Any reduction made pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive's rights and entitlements to any
benefits or compensation.  In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c)The payments provided for in Article IV (as adjusted by Section 4.12 hereof)
shall be made not later than the tenth business day following the Date of
Termination, with the payment date determined by the Company in its sole
discretion.


(d)The Executive and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the
Payments.  The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive (i) in obtaining or enforcing any benefit or right
provided by Section 4.9 of this Agreement or (ii) in connection with any tax
audit or proceeding to the extent attributable to the application of Section
4999 of the Code to any payment or benefit provided hereunder, provided that, in
either case, Executive prevails on the merits of such action.  Such amounts
shall be paid in accordance with Section 409A of the Code, including Sections
1.409A-1(b)(11), 1.409A-3(g) and 1.409A-3(i)(1)(v) of the Treasury
Regulations.  In the event of a claim as to which Executive only obtains partial
recovery or relief, Executive shall be considered to have prevailed if Executive
should receive more than 50% of the amount or relief claimed.  Such payments
shall be made within five (5) business days after the later of (y) delivery of
the Executive's written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require delivered
within 20 days of a final, non-appealable judgment from a court of competent
jurisdiction or the binding conclusion of an audit, investigation or proceeding
by the IRS or applicable agency and (z) a final, non-appealable judgment from a
court of competent jurisdiction or the binding conclusion of an audit,
investigation or proceeding by the IRS or applicable agency.


(e)All reimbursements and in-kind benefits described in this Agreement shall be
made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to the extent
applicable, including the amount of expenses eligible for reimbursement, and the
in-kind benefits provided, during any year pursuant to this Agreement shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other year, the reimbursement is made on or before the last day
of the calendar year following the calendar year the expense was incurred, and
the right to reimbursement or in kind benefit is not subject to liquidation or
exchange for another benefit.






--------------------------------------------------------------------------------




(f)Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.


(g)For the avoidance of doubt, the parties acknowledge that the amount of any
Company-paid premiums for the health insurance benefits provided pursuant to
this Article IV shall be taxable to the Executive and included in the
Executive's gross income, and that none of the amounts payable hereunder are
intended to reimburse Executive for any income taxes payable with respect to
such income.


ARTICLE V. COVENANTS OF THE EXECUTIVE


Section 5.1 Definitions.


(a)“Company Property” means all records, data, files, manuals, memoranda,
documents, supplies, computer materials, equipment, inventory and other
materials that have been created, used or obtained by the Company, including but
not limited to pagers, databases, security cards and badges, insurance cards,
keys, computer manuals, company or employee manuals, credit cards, computers,
laptops, printers, fax machines, cellular and landline phones, and copiers, as
well as Confidential and Proprietary Information and Technology and all business
revenues and fees produced or transacted through the efforts of the Company.


(b)“Confidential and Proprietary Information” means all information, not
generally known to the public, that relates to the business, technology, manner
of operation, subscribers, customers, finances, employees, plans, proposals or
practices of the Company or of any third parties doing business with the
Company, and includes, without limitation, the identities of and other
information regarding the Company's subscribers, customers and prospects,
supplier lists, employee information, business plans and proposals, software
programs, marketing plans and proposals, technical plans and proposals, research
and development, budgets and projections, nonpublic financial information, all
other information the Company designates as “confidential,” and all other
information and matters not generally known to the public. Excluded from the
definition of Confidential and Proprietary Information is information (A) that
is or becomes part of the public domain, other than through the breach of this
Agreement by the Executive or (B) regarding the Company's business or industry
properly acquired by the Executive in the course of his career as an executive
in the Company's industry and independent of his employment by the Company. For
this purpose, information known or available generally within the trade or
industry of the Company or any subsidiary of the Company shall be deemed to be
known to the public.


(c)“Disparage the Company” means, except in the good faith performance of the
Executive's duties, conduct by which he criticizes, denigrates or otherwise
speaks adversely, or discloses negative information about, the operations,
management or performance of the Company, an affiliate of the Company, or about
any director, officer, employee or agent of any of the above.






--------------------------------------------------------------------------------




(d)“Solicitation” means (A) the direct or indirect solicitation of, inducement
of, or attempt to induce, any employees, agents, or consultants of the Company
or any of its subsidiaries to leave the employ of, or stop providing services
to, the Company or such subsidiary; (B) the direct or indirect offering or
aiding another to offer employment to, or interfere or attempt to interfere
with, the Company's or such subsidiary's relationship with any employees or
consultants of the Company or such subsidiary; or (C) the direct or indirect
solicitation, or assistance to any entity or person in solicitation of, any
subscribers or customers of the Company to discontinue doing business with the
Company.


(e)“Technology” means all inventions, discoveries, designs, developments,
improvements, copyrightable materials, trade secrets, new concepts, new ideas
and expressions of ideas, (including computer programs and software), which
relate to the Company's present or prospective businesses or have been created
using Company property, Confidential or Proprietary Information of the Company,
the advice or help of other Company employees, independent contractors or other
third parties, or other resources of the Company. The Executive understands and
agrees that this definition of “Technology” applies even if a patent or
copyright cannot be issued or claimed, and even if the Company does not intend
to exploit, work or develop the Technology.


Section 5.2 Nondisclosure of Confidential and Proprietary Information.


The Executive understands and agrees that Confidential and Proprietary
Information will be considered the trade secrets of the Company and will be
entitled to all protections given by law to trade secrets and that the
provisions of this Agreement apply to every form in which Confidential and
Proprietary Information exists, including, without limitation, written or
printed information, films, tapes, computer disks or data, or any other form of
memory device, media or method by which information is stored or maintained. The
Executive acknowledges that in the course of employment with the Company, he has
received and may receive Confidential and Proprietary Information of the
Company. The Executive further acknowledges that Confidential and Proprietary
Information is a valuable, unique and special asset belonging to the Company.
For these reasons, and except as otherwise directed by the Company, the
Executive agrees, during his employment, and at all times after the termination
of his employment with the Company, that he will not disclose or disseminate to
anyone outside the Company, nor use for any purpose other than his work for the
Company, nor assist anyone else in any such disclosure or use of, any
Confidential or Proprietary Information of the Company.


The Executive further agrees, during his employment and for a period of two (2)
years after his employment terminates, that he will not engage in any activities
or accept any employment or work assignment that would compromise the
confidentiality, or result in the direct or indirect disclosure or use, of any
Confidential and Proprietary Information of the Company.
Section 5.2 Company Technology/Assignment of Inventions.


The Executive recognizes and agrees that all present and future Technology,
whether conceived, developed or reduced to practice during his employment by
others or by himself, solely or jointly, is and will become the property of the
Company. To the extent permitted under the U.S. Copyright Act (17 U.S.C. § 101
et seq.) and any successor statute thereto, the Executive agrees that any
copyrightable materials that he has created or creates during his employment
that directly relate to the Company's then current or anticipated business,
operations or plans will constitute “works made for hire,” and the ownership of
such materials will vest in the Company at the time they are created. The
Executive agrees to assign and does hereby assign to the Company (or any person
or entity designated by the Company) all his rights, title and interests in and
to all Technology and all related patents, patent applications, copyrights and
copyright applications. The




--------------------------------------------------------------------------------




Executive further agrees, both while employed by the Company and at the time his
employment with the Company is terminated, to disclose promptly to the Company
all Technology that has been made or conceived by him while employed by the
Company. Both during and at all times after his employment with the Company is
terminated, the Executive will, upon request, assist the Company to protect the
Company's ownership of Technology and to obtain and protect any and all patents
and copyrights covering any Technology. To this end, the Executive agrees to
sign all papers, including, without limitation, copyright applications, patent
applications, declarations, oaths, formal assignments, assignment of priority
rights, and powers of attorney that the Company may deem necessary or desirable
in order to protect its rights and interests in any Technology.


The Executive understands that his obligation to assign will not apply to any
Technology that he develops or developed entirely on his own time without using
the Company's equipment, supplies, facilities, or Confidential and Proprietary
Information, unless the Technology (a) relates at the time of conception or
reduction to practice directly to the Company's business or actual or
demonstrably anticipated research or development of the Company, or (b) results
from any work performed by him for the Company.
Section 5.4 Company Property.


The Executive agrees to preserve, use and hold Company Property, which is and
remains the property of the Company, only for the benefit of the Company to
carry out the Company's business. The Executive agrees that, on or before the
day on which his employment with the Company is terminated, he will deliver or
return to the Company all the Company Property, including all copies of the
Company Property, in his possession or control. The Executive further agrees not
to use any computer access code or password belonging to the Company and not to
access any computer or database in the possession or control of the Company
after his employment with the Company is terminated.


Section 5.5 Nondisparagement.


During the Term and thereafter, the Executive will not Disparage the Company.
This Section 5.5 shall not be deemed breached unless the violation is willful,
with the intent to damage, in a public forum or intended to become public, and
is of a material nature.


ARTICLE VI. NONCOMPETITION AND NONSOLICITATION


Section 6.1 Noncompetition.


In consideration for the benefits the Executive is receiving hereunder, the
Executive hereby acknowledges, and for other good and valuable consideration,
agrees that during the Executive's employment and for two (2) years following
the termination of his employment, and without the prior written consent of the
Company, the Executive will not, in any manner, directly or indirectly, become
an employee, director, consultant or advisor of, or otherwise affiliated with,
any retailer principally in the farm and ranch sector with more than five (5)
stores or more than $15 million in annual revenues in the United States (a
“Company Competitor”) or be associated with or a consultant to, any entity that
(i) is a Company Competitor, or (ii) will inevitably result in the disclosure or
use of Confidential and Proprietary Information.






--------------------------------------------------------------------------------




Section 6.2 Nonsolicitation.


During the Executive's employment and for two (2) years following the
termination of his employment, he will not engage in any Solicitation, provided
that Solicitation will not be considered to have occurred by the general
advertising for hiring of employees by entities with which the Executive is
associated, as long as he does not directly or indirectly induce employees to
leave the Company.


Section 6.3 Reformation and Severance.


If a judicial determination is made that any of the provisions of the
restrictions contained in this Article VI constitute an unreasonable or
otherwise unenforceable restriction against the Executive, it shall be rendered
void only to the extent that such judicial determination finds such provisions
to be unreasonable or otherwise unenforceable. In this regard, the parties
hereby agree that any judicial authority construing this Agreement shall be
empowered to sever any portion of the prohibited business activity from the
coverage of this restriction and to apply the restriction to the remaining
portion of the business activities not so severed by such judicial authority.


ARTICLE VII. ARBITRATION


Section 7.1 Scope.


The Company and the Executive acknowledge and agree that any claim or
controversy arising out of or relating to Article IV of this Agreement shall be
settled by binding arbitration in Nashville, Tennessee, in accordance with the
National Rules of the American Arbitration Association for the Resolution of
Employment Disputes in effect on the date of the event giving rise to the claim
or controversy. The Company and the Executive further acknowledge and agree that
either party must request arbitration of any claim or controversy within ninety
(90) days of the date of the event giving rise to the claim or controversy by
giving written notice of the party's request for arbitration. Failure to give
notice of any claim or controversy within ninety (90) days of the event giving
rise to the claim or controversy shall constitute waiver of the claim or
controversy.


Section 7.2 Procedures.


All claims or controversies subject to arbitration shall be submitted to
arbitration within six months from the date that a written notice of request for
arbitration is effective. All claims or controversies shall be resolved by a
panel of three arbitrators who are licensed to practice law in the State of
Tennessee and who are experienced in the arbitration of employment disputes.
These arbitrators shall be selected in accordance with the National Rules of the
American Arbitration Association for the Resolution of Employment Disputes in
effect at the time the claim or controversy arises. The arbitrators shall issue
a written decision with respect to all claims or controversies within 30 days
from the date the claims or controversies are submitted to arbitration. The
parties shall be entitled to be represented by legal counsel at any arbitration
proceedings. The Executive and the Company acknowledge and agree that the
non-prevailing party (as determined by the arbitrators) in such arbitration will
bear the cost of the arbitration proceeding, and each party shall be responsible
for paying its own attorneys' fees, if any, unless the arbitrators determine
otherwise. To the extent applicable, the arbitration provisions of this
Agreement shall comply with Section 409A of the Code.






--------------------------------------------------------------------------------




Section 7.3 Enforcement.


The Company and the Executive acknowledge and agree that the arbitration
provisions in this Agreement may be specifically enforced by either party, and
that submission to arbitration proceedings may be compelled by any court of
competent jurisdiction. The Company and the Executive further acknowledge and
agree that the decision of the arbitrators may be specifically enforced by
either party in any court of competent jurisdiction.


Section 7.4 Limitations.


Notwithstanding the arbitration provisions set forth herein, Employee and the
Company acknowledge and agree that nothing in this Agreement shall be construed
to require the arbitration of any claim or controversy arising under Articles V
or VI of this Agreement. These provisions shall be enforceable by any court of
competent jurisdiction and shall not be subject to arbitration except by mutual
written consent of the parties signed after the dispute arises, any such
consent, and the terms and conditions thereof, then becoming binding on the
parties. The Executive and the Company further acknowledge and agree that
nothing in this Agreement shall be construed to require arbitration of any claim
for workers' compensation or unemployment compensation.






--------------------------------------------------------------------------------




ARTICLE VIII. GENERAL TERMS


Section 8.1 Notices.


All notices and other communications hereunder will be in writing or by written
telecommunication, and will be deemed to have been duly given if delivered
personally or if sent by overnight courier or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication will have specified to the other party hereto in
accordance with this Section 8.1:


If to the Company, to:


Tractor Supply Company
200 Powell Place
Brentwood, Tennessee 37027
Attention: General Counsel


If to the Executive, to:


Gregory A. Sandfort




Section 8.2 Withholding.


All payments required to be made by the Company under this Agreement to the
Executive will be subject to the withholding of such amounts, if any, relating
to federal, state and local taxes as may be required by law.


Section 8.3 Entire Agreement; Modification.


This Agreement constitutes the complete and entire agreement between the parties
with respect to the subject matter hereof and supersede all prior agreements
between the parties. The parties have executed this Agreement based upon the
express terms and provisions set forth herein and have not relied on any
communications or representations, oral or written, which are not set forth in
this Agreement. By execution of this Agreement, the parties agree and
acknowledge that the Change in Control Agreement, dated March 14, 2012, by and
between the Company and Executive, is superseded and replaced by this Agreement
and shall be of no further force or effect whatsoever.


Section 8.4 Amendment.


The covenants or provisions of this Agreement may not be modified by an
subsequent agreement unless the modifying agreement: (i) is in writing; (ii)
contains an express provision referencing this Agreement; (iii) is signed and
executed on behalf of the Company by an officer of the Company other than the
Executive; (iv) is approved by resolution of the Board; (v) is signed by the
Executive; and (vi) to the extent applicable, complies with Section 409A of the
Code.


Section 8.5 Legal Consultation.


Both parties have been accorded a reasonable opportunity to review this
Agreement with legal counsel prior to executing this Agreement.






--------------------------------------------------------------------------------




Section 8.6 Choice of Law.


This Agreement and the performance hereof will be construed and governed in
accordance with the laws of the State of Delaware, without regard to its choice
of law principles.


Section 8.7 Successors and Assigns.


(a)    The obligations, duties and responsibilities of the Executive under this
Agreement are personal and shall not be assignable. In the event of the
Executive's death or disability, this Agreement shall be enforceable by the
Executive's estate, executors or legal representatives.


(b)    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in accordance with its terms. Failure of the Company to obtain such
assumption and agreement prior to or upon the effectiveness of any such
succession shall constitute a material breach of this Agreement. If the Company
successfully obtains such assumption and agreement prior to or upon the
effectiveness of any such succession and the successor extends an offer of
employment to the Executive, any termination of the Executive's employment with
the Company incident to such succession shall be ignored for purposes of this
Agreement, to the extent consistent with Section 409A of the Code.


Section 8.8 Waiver of Provisions.


Any waiver of any terms and conditions hereof must be in writing and signed by
the parties hereto. The waiver of any of the terms and conditions of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other terms and conditions hereof.


Section 8.9 Severability.


The provisions of this Agreement shall be deemed severable, and if any portion
shall be held invalid, illegal or enforceable for any reason, the remainder of
this Agreement shall be effective and binding upon the parties provided that the
substance of the economic relationship created by this Agreement remains
materially unchanged.


Section 8.10 Remedies.


The parties hereto acknowledge and agree that upon any breach by the Executive
of his obligations under Articles V or VI hereof, the Company would suffer
irreparable injury and will have no adequate remedy at law. Accordingly, the
Company will be entitled to seek specific performance and other appropriate
injunctive and equitable relief without the necessity of proving actual damages.
No remedy set forth in this Agreement or otherwise conferred upon or reserved to
any party shall be considered exclusive of any other remedy available to any
party, but the same shall be distinct, separate and cumulative and may be
exercised from time to time as often as occasion may arise or as may be deemed
expedient. The Executive represents that enforcement of a remedy by way of
injunction will not prevent him from earning a livelihood. The Executive further
represents and admits that time periods contained in Article VI are reasonably
necessary to protect the interest of the Company and would not unfairly or
unreasonably restrict the Executive.






--------------------------------------------------------------------------------




Section 8.11 Counterparts.


This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute one and the same
instrument.


Section 8.12 Compliance with Section 409A.


The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with, and the parties agree to use their best
efforts to achieve timely compliance with, Section 409A of the Code and the
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that any compensation
or benefits payable or provided under this Agreement may be subject to Section
409A of the Code, the Company may, with the consent of the Executive, adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code. By accepting this agreement, Executive hereby agrees
and acknowledges that the Company makes no representations with respect to the
application of Section 409A of the Code to any tax, economic, or legal
consequences of any payments payable to Executive hereunder (including, without
limitation, payments pursuant to Article IV above) and, by the acceptance of
this Agreement, Executive agree to accept the potential application of Section
409A of the Code to the tax and legal consequences of payments payable to
Employee hereunder (including, without limitation, payments pursuant to Article
IV above).






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the day and year first written above.




EXECUTIVE:




/s/ Gregory A. Sandfort                            
Gregory A. Sandfort




COMPANY:


TRACTOR SUPPLY COMPANY




By: /s/    James F. Wright                        
Its: Chairman of the Board, Chief Executive Officer                            




